Order entered October 9, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00833-CV

                         TSM DEVELOPMENT, LLC, Appellant

                                             V.

                          PLANO ICE HOUSE, LLC, Appellee

                    On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 366-05099-2017

                                         ORDER
      Before the Court is appellant’s October 3, 2019 opposed motion to extend time to file its

opening brief. We GRANT the motion and ORDER appellant’s opening brief be filed no later

than November 4, 2019.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE